772 So. 2d 614 (2000)
Randall HUDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-4099.
District Court of Appeal of Florida, First District.
December 12, 2000.
James C. Banks, Special Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Karla D. Ellis, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant's judgment and sentences, except for that portion of the written sentence that does not conform with the trial court's oral pronouncement. The court orally pronounced a sentence of five years on the grand theft count and imposed a sentence of eleven years, nine months in the written sentence.
We remand this case with instructions for the written sentence to be conformed to the court's oral pronouncement. See Frost v. State, 769 So. 2d 443 (Fla. 1st DCA 2000)("Where there is a discrepancy between the oral pronouncement and the written sentence, we should remand for the trial court to conform the written sentence to the oral pronouncement."). As noted in Frost, appellant need not be present for the correction of the sentence upon remand. The judgment of conviction and sentences are otherwise affirmed.
BOOTH, LAWRENCE and DAVIS, JJ., CONCUR.